Name: Commission Regulation (EC) No 2942/94 of 2 December 1994 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 310/ 18 Official Journal of the European Communities 3. 12. 94 COMMISSION REGULATION (EC) No 2942/94 of 2 December 1994 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1891 /94 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), has been supplied of the export, destination and utiliza ­ tion of the denatured alcohol ; whereas the guarantee may be released with respect to the quantities of un-denatured alcohol as and when proof is supplied of the export, desti ­ nation and use of a quantity of alcohol removed ; Whereas Regulation (EEC) No 2192/93 concerning the operative events for the agricultural conversion rates used in the wine sector and amending Regulation (EEC) No 377/93 specifies the agricultural conversion rates to be used to convert the payments and securities provided for in connection with individual invitations to tender into national currency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 377/93 (4), as amended by Regulation (EEC) No 2192/93 (*), lays down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by inter ­ vention agencies ; Whereas, in view of the cost of storing alcohol, individual sales by invitation to tender should be opened for vinous alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Italian, French and Spanish inter ­ vention agencies ; Whereas individual invitations to tender should be orga ­ nized for the export of alcohol to Brazil with a view to its end use as motor fuel in order to achieve a short-term reduction in Community stocks of vinous alcohol ; Whereas it should be stipulated that the performance guarantee, to be lodged for the total quantity put up for sale under each invitation to tender provided for in this Regulation, must serve to ensure compliance with the time limit for exporting the alcohol and the end use as motor fuel in Brazil ; whereas half of the said guarantee may be released, in proportion to the quantities of alcohol denatured, where the alcohol in question is denatured in accordance with the specifications laid down ; whereas the remainder of the guarantee may be released when proof Article 1 1 . Four individual sales by invitation to tender Nos 160/94 EC, 161 /94 EC, 162/94 EC and 163/94 EC shall be held of a total quantity of 1 500 000 hectolitres of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Italian, French and Spanish inter ­ vention agencies. 2. Individual invitations to tender Nos 160/94 EC, 161 /94 EC, 162/94 EC and 163/94 EC shall each cover 375 000 hectolitres of alcohol at 100% volume. 3 . The alcohol offered for sale :  shall be for export outside the European Community,  must be imported into and used only as motor fuel in Brazil. 4. The alcohol covered by individual invitations to tender Nos 160/94 EC and 161 /94 EC must be processed, where applicable, and denatured in the Community and must meet the Brazilian standards for alcohol to be used as motor fuel after these operations. 5. Notwithstanding Article 33 of Regulation (EEC) No 377/93, denaturing shall take the form of the addition of petrol, with a minimum proportion of 2 %, to the quan ­ tity of alcohol concerned after physical removal of the alcohol . (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 197, 30. 7 . 1994, p. 42. (3) OJ No L 346, 15. 12. 1988 , p. 7. (4) OJ No L 43, 20. 2. 1993, p. 6 . 0 OJ No L 196, 5. 8 . 1993, p . 19. 3. 12. 94 Official Journal of the European Communities No L 310/ 19 Article 2 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol as well as certain specific conditions are given in Annex I to this Regulation . Article 3 The sales shall take place in accordance with Articles 13, 14, 15, 16 and 30 to 38 of Regulation (EEC) No 377/93 . However, notwithstanding Article 1 5 of Regulation (EEC) No 377/93, the closing date for submission of tenders under the invitations to tender referred to in this Regula ­ tion shall fall between the eighth and the 25th day follo ­ wing the date of publication of the notices issuing the individual invitations to tender. The performance guarantee shall be ECU 60 per hecto ­ litre of alcohol at 100 % vol and shall be lodged for the total quantity offered for sale in each invitation to tender covered by this Regulation . 3 . Half of the performance guarantee shall be released, in proportion to the quantities of alcohol denatured, by each of the intervention agencies concerned for the quan ­ tities of alcohol removed from their stores once proof is supplied that the quantity of alcohol in question, after any processing and denaturing in accordance with Article 1 of this Regulation, meets the Brazilian standards for alcohol used as motor fuel, and that this quantity of alcohol has been exported from the Community. 4. Notwithstanding Article 23 of Regulation (EEC) No 2220/85, ECU 10 per hectolitre of alcohol at 100 % vol of the performance guarantee shall be forfeited for any quantities of alcohol not exported by 26 June 1995 at the latest. 5. Without prejudice to paragraph 3, the performance guarantee shall be released upon request by each of the intervention agencies concerned for the quantity removed from its stores once proof has been supplied that the quantity of alcohol removed has been exported to the correct destination to be used for the purposes laid down, in accordance with Regulation (EEC) No 2220/85. Article 4 1 . The export of the alcohol awarded under the invita ­ tions to tender referred to in Article 1 of this Regulation must be completed not later than 26 June 1995. 2. The alcohol awarded must be used not later than 26 June 1996. Article 5 Article 6 1 . The intervention agency holding alcohol and the successful tenderer shall agree on a detailed timetable for the physical removal of the awarded alcohol . The time ­ table shall be notified to the Commission in the month following receipt of the Commission's decision awarding the alcohol to permit coordination of removal operations in accordance with this Regulation . 2. The successful tenderer shall pay for the alcohol he is awarded and accept responsability for the risk of theft, loss and destruction and the cost of storage of the alcohol covered by the invitations to tender referred to in this Regulation not later than 26 June 1995. 3 . After receiving payment for a quantity of alcohol calculated to the nearest hectolitre of alcohol at 100 % vol, the intervention agency holding the alcohol shall issue a removal order for the relevant quantity of alcohol. Ownership of the alcohol for which a removal order is issued shall be transferred on issue of the order and the relevant quantities shall be considered as being withdrawn on that date . The removal order shall state the time limit by which the alcohol must be physically removed from the storehouses of the intervention agency concerned. 1 . The tendering security referred to in Article 15 of Regulation (EEC) No 377/93 shall be ECU 3 per hecto ­ litre of alcohol at 100 % vol and shall be lodged for the total quantity of alcohol offered for sale in each of the invitations to tender referred to in Article 1 . Maintenance of the tender after the time limit for submit ­ ting tenders and the lodging of the performance guarantee shall constitute the primary requirements within the meaning of Article 20 of Commission Regula ­ tion (EEC) No 2220/85 (') as regards the tendering secu ­ rity. The tendering security shall be released immediately if the tender is not accepted or if the successful tenderer meets the conditions set out in the preceding subpara ­ graph. 2. Within twenty days of receipt of the Commission's decision awarding the alcohol, the successful tenderer shall provide proof that the performance guarantee has been lodged with each intervention agency holding alcohol to ensure the export and utilization for the purpose laid down of the alcohol in question. (') OJ No L 205, 3. 8 . 1985, p. 5 . 3 . 12. 94No L 310/20 Official Journal of the European Communities Article 7 1 . Before the awarded alcohol is removed, the interven ­ tion agency and the successful tenderer shall take a reference sample and shall analyse that sample to verify the alcoholic strength expressed in % vol of the alcohol in question. Where the final results of the analysis of the sample show a difference between the alcoholic strength by volume of the alcohol to be removed and the minimum alcoholic strength by volume stated in the notice of invitation to tender, the following provisions shall apply : (i) the intervention agency shall, the same day, inform the Commission thereof in accordance with Annex II, as well as the storer and the successful tenderer ; (ii) the successful tenderer may :  either agree to take over the lot with its characte ­ ristics as established, subject to the Commission's agreement,  or refuse to take over the lot in question. In either case, the successful tenderer shall, the same day, inform the intervention agency and the Commis ­ sion thereof in accordance with Annex III . Once these formalities have been completed, if he has refused to take over the lot concerned, he shall be immediately released from all his obligations relating to that lot. 2. Where the successful tenderer refuses the merchan ­ dise, as provided for in paragraph 1 , the intervention agency shall supply him with another quantity of alcohol of the requisite quality, at no extra charge, within eight days. 3 . If physical removal of the alcohol is delayed by more than five working days in relation to the date of acceptance of the lot to be removed by the successful tenderer for reasons imputable to the intervention agency, the Member State shall be responsible for the payment of compensation . Article 8 Notwithstanding the first subparagraph of Article 36 (2) of Regulation (EEC) No 377/93, the alcohol contained in the vats indicated in the communication from the Member States referred to in Article 36 of Regulation (EEC) No 377/93 and covered by the invitations to tender referred to in Article 1 of this Regulation may be substi ­ tuted by the intervention agencies holding the alcohol concerned in agreement with the Commission or mixed with other alcohol delivered to the intervention agency until a removal order is issued for that alcohol, in parti ­ cular for logistical reasons. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 December 1994. For the Commission Rene STEICHEN Member of the Commission 3 . 12. 94 Official Journal of the European Communities No L 310/21 ANNEX I INDIVIDUAL INVITATION TO TENDER No 160/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol 1 . FRANCE Deulep 9 396 35 + 36 Raw ( 4- 92% vol) Boulevard Chanzy 30800 Saint-Gilles-du-Gard Verniers 10 898 35 + 36 Raw (+ 92% vol) Route de Cuxac 11100 Narbonne Verniers 2 680 39 Off flavour ( + 92 % vol) Route de Cuxac 3 867 35 + 36 Off flavour ( 4- 92 % vol) 11100 Narbonne Deulep 2 499 39 Off flavour (+ 92 % vol) Boulevard Chanzy 195 35 + 36 Off flavour (+ 92% vol) 30800 Saint-Gilles-du-Gard Total 29 535 2. SPAIN Villarrobledo 5 427 39 Neutral Tarancon 60 069 39 Neutral Villarrobledo 35 836 39 Raw alcohol Taranc6n 44 133 39 Raw alcohol Total 145 465 3. ITALY Tampieri 10 000 35 Neutral Caviro 21 000 39 Neutral Cantine Venete 2 000 35 Neutral ICV 1 500 35 Neutral del Sud (Puglia) 20 000 35 Neutral Di Trani (Puglia) 10 000 39 Neutral Rodi (Puglia) 14 000 35 Neutral Bertolino 37 000 39 Neutral Kronion 1 000 36 Neutral Kronion 5 000 39 Neutral Gedis 2 000 35 Neutral Dicovisa 1 500 35 Neutral Di Lorenzo 5 000 35 Raw alcohol No L 310/22 Official Journal of the European Communities 3 . 12. 94 Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Tampieri 4 000 35 Raw alcohol ICV 6 000 39 Raw alcohol Gedis 15 000 39 Raw alcohol Kronion 5 000 39 Raw alcohol Vinum 5 000 36 Raw alcohol Caviro 1 500 35 Off flavour Cipriani 5 000 35 Off flavour 3. ITALY (cont 'd) IIA 1 500 36 Off flavour Sasriv (Campania) 3 000 39 Off flavour IIA 4 000 39 Off flavour Sapis (Campania) 3 000 39 Off flavour Bertolino 7 000 35 Off flavour Bertolino 10 000 39 Off flavour Total 200 000 Grand total 375 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Italian lire , French francs or Spanish pesetas, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and used exclusively as motor fuel in Brazil. Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1 . Tenders should be submitted for a quantity of 375 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol. Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 1 20 building of the Commission of the European Communi ­ ties, 130 rue de la Loi, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3. Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 160/94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 3 . 12. 94 Official Journal of the European Communities No L 310/23 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 13 December 1994. 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 160/94 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93 . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  EIMA, Via Palestra 81 , 1-00185 Roma (tel.: 47 49 91 ; telex : 62 03 31 , 62 02 52, 61 3003 ; fax : 445 39 40, 495 39 40).  SAV par dÃ ©lÃ ©gation de 1 Onivins, zone industrielle, avenue de la BallastiÃ ¨re, boÃ ®te postale 231 , F-33505 Libourne Cedex (tel . : 57 51 03 03 ; tÃ ©lex : 572 025 ; telefax : 57 25 07 25).  SENPA, Beneficencia 8, E-28004 Madrid (tel . : 347 65 00 ; telex : 23427 SENPA ; fax : 521 98 32). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol. IV. Award of contract Within twenty days following the date of receipt of the Commission's decision awarding the lot in question, the successful tenderer shall provide evidence of the lodging of a performance guarantee of ECU 60 per hectolitre of alcohol at 100 % vol with the intervention agency concerned. No L 310/24 Official Journal of the European Communities 3 . 12. 94 INDIVIDUAL INVITATION TO TENDER No 161/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Verniers Route de Cuxac 11100 Narbonne 8 783 35 + 36 Off flavour ( + 92 % vol)1 . FRANCE Verniers Route de Cuxac 11100 Narbonne 20 751 35 + 36 Raw (+ 92 % vol) Total 29 534 Villarrobledo 5 427 39 Neutral Tarancon 60 070 39 Neutral 2. SPAIN Villarrobledo 35 836 39 Raw alcohol Tarancon 44 133 39 Raw alcohol Total 145 466 Distercoop 11 000 39 Neutral Villapana 4 000 35 Neutral Orbat 3 500 36 Neutral Di Lorenzo 16 000 39 Neutral Cipriani 1 500 39 Neutral Di Trani (Puglia) 10 000 35 Neutral Palma (Puglia) 5 000 39 Neutral Sapis (Puglia) 22 500 39 Neutral Balice (Puglia) 5 000 35 Neutral 3 . ITALY Bertolino 30 000 35 Neutral Kronion 7 500 35 Neutral Gedis 7 500 36 Neutral Dicovisa 1 500 35 Neutral Distercoop 11 000 39 Raw alcohol Cipriani 3 000 35 Raw alcohol Villapana 2 000 35 Raw alcohol Enodistil 15 000 39 Raw alcohol Kronion 3 000 35 Raw alcohol 3 . 12. 94 Official Journal of the European Communities No L 310/25 Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Vinum 6 000 39 Raw alcohol3. ITALY (cont'd) Caviro 7 000 39 Off flavour Del Salento (Campania) 7 000 35 Off flavour Sasriv (Campania) 4 000 36 Off flavour Bertolino 17 000 39 Off flavour Total 200 000 Grand total 375 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Italian lire, French francs or Spanish pesetas, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and used exclusively as motor fuel in Brazil . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1 . Tenders should be submitted for a quantity of 375 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties, 130 rue de la Loi , B-1049 Brussels, between 11 a.m . and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 161 /94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 13 December 1994. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 161 /94 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93. No L 310/26 Official Journal of the European Communities 3. 12. 94 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  EIMA, Via Palestra 81 , 1-00185 Roma (tel.: 47 49 91 ; telex : 62 03 31 , 62 02 52, 61 30 03 ; fax : 445 39 40, 495 39 40).  SAV par dÃ ©lÃ ©gation de 1 Onivins, zone industrielle, avenue de la BallastiÃ ¨re, boÃ ®te postale 231 , F-33505 Libourne Cedex (tel . : 57 51 03 03 ; telex : 572 025 ; telefax : 57 25 07 25).  SENPA, Beneficencia 8, E-28004 Madrid (tel . : 347 65 00 ; telex : 23427 SENPA ; fax : 521 98 32). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol . IV. Award of contract Within twenty days following the date of receipt of the Commission 's decision awarding the lot in question, the successful tenderer shall provide evidence of the lodging of a performance guarantee of ECU 60 per hectolitre of alcohol at 100 % vol with the intervention agency concerned. 3. 12. 94 Official Journal of the European Communities No L 310/27 INDIVIDUAL INVITATION TO TENDER No 162/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Longuefuye 53200 ChÃ ¢teau-Gontier 5 091 39 Off flavour ( + 92 % vol)1 . FRANCE Miroline Terre-plein Nord 14600 Honfleur 15 374 35 + 36 Off flavour ( + 92 % vol) Total 20 465 Villarrobledo 5 427 39 Neutral Tarancon 69 139 39 Neutral 2. SPAIN Villarrobledo 35 836 39 Raw alcohol Tarancon 44 133 39 Raw alcohol Total 154 535 D'Auria 6 000 36 Neutral DCA 5 000 36 Neutral Mazzari 20 000 39 Neutral Bonollo 3 500 39 Neutral Sapis (Puglia) 24 000 39 Neutral Sasriv 5 000 36 Neutral De Luca 15 000 35 Neutral Vinum 35 000 39 Neutral Gedis 10 000 36 Neutral 3 . ITALY Dicovisa 1 500 35 Neutral D'Auria 9 000 39 Raw alcohol SAIG 5 500 39 Raw alcohol Vinal 3 000 35 Raw alcohol De Luca 20 000 35 Raw alcohol Balice 2 500 39 Raw alcohol DCA 3 000 35 Off flavour Caviro 3 000 35 Off flavour Del Salento (Puglia) 2 000 35 Off flavour No L 310/28 Official Journal of the European Communities 3 . 12. 94 Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Sapis (Campania) 2 000 39 Off flavour Rodi (Campania) 4 000 35 Off flavour Rodi (Puglia) 4 000 35 Off flavour Bertolino 7 000 35 Off flavour 3 . ITALY (cont 'd) Enodistil 3 000 36 Off flavour Enodistil 2 500 39 Off flavour Vinum 4 500 39 Off flavour Total 200 000 Grand total 375 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Italian lire, French francs or Spanish pesetas, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and used exclusively as motor fuel in Brazil . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 375 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties, 130 rue de la Loi, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 162/94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission. 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 13 December 1994. 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 1 62/94 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93 . 3. 12. 94 Official Journal of the European Communities No L 310/29 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  EIMA, Via Palestre 81 , 1-00185 Roma (tel.: 47 49 91 ; telex : 62 03 31 , 62 02 52, 61 30 03 ; fax : 445 39 40, 495 39 40).  SAV par dÃ ©lÃ ©gation de 1 Onivins, zone industrielle, avenue de la BallastiÃ ¨re, boÃ ®te postale 231 , F-33505 Libourne Cedex (tel. : 57 51 03 03 ; tÃ ©lex : 572 025 ; telefax : 57 25 07 25).  SENPA, Beneficencia 8 , E-28004 Madrid (tel. : 347 65 00 ; telex : 23427 SENPA ; fax : 521 98 32). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol . IV. Award of contract Within twenty days following the date of receipt of the Commission's decision awarding the lot in question, the successful tenderer shall provide evidence of the lodging of a performance guarantee of ECU 60 per hectolitre of alcohol at 100 % vol with the intervention agency concerned. No L 310/30 Official Journal of the European Communities 3 . 12. 94 INDIVIDUAL INVITATION TO TENDER No 163/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Longuefuye 53200 ChÃ ¢teau-Gontier 5 092 39 Off flavour (+ 92 % vol)1 . FRANCE Miroline Terre-plein Nord 14600 Honfleur 15 374 35 + 36 Off flavour ( + 92 % vol) Total 20 466 Villarrobledo 5 427 39 Neutral Tarancon 69 138 39 Neutral 2. SPAIN Villarrobledo 35 836 39 Raw alcohol Taranc6n 44 133 39 Raw alcohol Total 154 534 Neri 5 000 35 Neutral Neri 20 000 39 Neutral Bonollo 10 000 39 Neutral Sapis (Puglia) 10 500 39 Neutral Sapis (Campania) 10 000 39 Neutral Del Salento (Campania) 20 000 35 Neutral Sasriv (Campania) 3 000 39 Neutral Vinum 6 500 36 Neutral Vinum 17 000 39 Neutral Enodistil 4 000 35 Neutral Gedis 17 500 39 Neutral 3 . ITALIY Dicovisa 1 500 35 Neutral Bonollo 10 500 39 Raw alcohol DCA 6 000 35 Raw alcohol Gist Brocades 1 000 35 Raw alcohol Balice 10 000 35 Raw alcohol Balice 10 000 36 Raw alcohol Balice 2 500 39 Raw alcohol Caviro 5 500 35 Off flavour Rodi (Puglia) 2 500 39 Off flavour Del Sud 4 500 35 Off flavour Del Sud 2 000 36 Off flavour 3 . 12. 94 Official Journal of the European Communities No L 310/31 Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Di Trani (Puglia) 3 000 39 Off flavour3. ITALIE (suite) Bertolino 15 000 36 Off flavour Enodistil 1 500 35 Off flavour Vinum 1 000 36 Off flavour Total 200 000 Grand total 375 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Italian lire, French francs or Spanish pesetas, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and used exclusively as motor fuel in Brazil . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1 . Tenders should be submitted for a quantity of 375 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 1 20 building of the Commission of the European Communi ­ ties, 130 rue de la Loi, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 163/94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 13 December 1994. 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 163/94 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93. 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  EIMA, Via Palestre 81 , 1-00185 Roma (tel.: 47 49 91 ; telex : 62 03 31 , 62 02 52, 61 30 03 ; fax : 445 39 40, 495 39 40).  SAV par dÃ ©lÃ ©gation de 1 Onivins, zone industrielle, avenue de la BallastiÃ ¨re, boÃ ®te postale 231 , F-33505 Libourne Cedex (tel . : 57 51 03 03 ; telex : 572 025 ; fax : 57 25 07 25).  SENPA, Beneficencia 8 , E-28004 Madrid (tel . : 347 65 00 ; telex : 23427 SENPA ; fax : 521 98 32). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol . IV. Award of contract Within twenty days following the date of receipt of the Commission's decision awarding the lot in question, the successful tenderer shall provide evidence of the lodging of a performance guarantee of ECU 60 per hectolitre of alcohol at 100 % vol with the intervention agency concerned. No L 310/32 Official Journal of the European Communities 3 . 12. 94 ANNEX II The only telex and fax numbers in Brussels to be used are : DG VI/E/2 (for the attention of Mr Chiappone/Mr Van der Stappen)  telex : 22037 AGREC B, 22070 AGREC B (Greek characters),  fax : (32 2) 295 92 52 ANNEX III Communication of refusal or acceptance of lots under the individual invitation to tender for the export of vinous alcohol opened by Regulation (EC) No 2942/94  Name of the successful tenderer :  Date of award of contract :  Date of refusal or acceptance of the lot by the successful tenderer : Lot No Quantity in hectolitres Location of alcohol Reason for refusal or acceptance to take over